I think the decree should be reversed, not because the Chancellor entertained the petition to dissolve the attachment and the traverse by which the facts alleged in the affidavit were denied — both petition *Page 791 
and traverse may be treated as a motion to dissolve the statutory chancery writ duly addressed to the Chancellor, see Alford v. Leonard, 88 Fla. 532, 102 South. Rep. 885; Tilghman v. U.S. Fidelity  Guaranty Co., 90 Fla. 282, 105 South. Rep. 823 — but the decree should be reversed because the Chancellor put the burden of sustaining the attachment on the complainant, whereas the burden of showing an equitable reason for the restoration of the property attached to the defendant, or the dissolution of the attachment is upon the defendant or mover of the motion to dismiss.
Attachment in aid of the foreclosure is a statutory chancery writ and under the control of the Chancellor. See cases above cited. The attachment is in aid of a perfected lien when obtained in aid of foreclosure.
In a law action the attachment is ancillary to the action to hold the property to be subjected to a lien to be obtained in the main action when the judgment is obtained. In a foreclosure proceeding the lien is already perfected, the attachment being designed to hold the property within the jurisdiction of the court to be subjected to the already perfected lien. The writ may be released on terms prescribed by the Chancellor and property restored to the defendant.
At law one who traverses the affidavit in attachment may have a jury to try the issues raised by the traverse. See 5274 C.G.L. Such is not the case where a motion is made to dissolve an attachment in aid of foreclosure. Therefore the clause contained in Chapter 8477 Laws 1921 that such writs of attachment "shall be subject to motion to dissolve as other writs of attachment" does not mean that the procedure in determining whether the motion shall be *Page 792 
granted is followed in all attachments whether in aid of foreclosure or in a law action.
In a law action if the jury find the issues of fact in favor of the defendant the attachment is automatically dissolved. Not so in an attachment in aid of foreclosure in which the Chancellor may order the dissolution of the writ on terms.